Citation Nr: 0526283	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  02-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) Improved Pension Benefits in the amount 
of $972.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1949 to April 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision by 
the VA Regional Office Committee on Waivers and Compromises 
(RO) in St. Petersburg, Florida.  A videoconference hearing 
was held before the undersigned in Washington, DC, in July 
2003.  

In March 2004, the case was remanded in an attempt to give 
the veteran an opportunity to provide documentary evidence to 
support his allegation that he had not received the 
unreported income relied upon by the RO to create the 
overpayment at issue in this appeal.  In March 2004, the RO 
notified the veteran that it was providing him the 
opportunity of providing documentary evidence in the form of 
Federal income tax returns and any other documentary evidence 
he might have in an attempt to demonstrate that he had not 
received income relied upon by the RO to create the 
overpayment.  He was also requested to complete and return a 
current financial status report.  A review of the claims 
folder reveals that the veteran did not respond with any of 
the requested information.  The development requested on 
remand has been conducted to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The case is now 
ready for appellate review.  

The Board notes that a later calculation showed the veteran 
owed $978; however, this appeal is based on the initial 
calculation of the debt at $972.  The veteran has not 
challenged the calculation of the debt.  The overpayment has 
been recouped.  This decision addresses the equities of that 
recovery.  

Since the time this case was remanded to the RO it is 
apparent that two additional overpayments have been created 
and charged against the veteran.  One for $1,050 and another 
for $1,014.  There are decisions on file with respect to each 
of these overpayments, but there is not evidence of any 
notice of disagreement with respect to either of these 
overpayments on file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In 1979, the veteran was approved for payment of a 
20 percent evaluation for service-connected disability.  

3.  In 1997, the veteran was found to be permanently and 
totally disabled for VA pension purposes, and granted the 
greater payment of pension, which exceeded the 20 percent 
evaluation for service-connected disability then payable.  

4.  At the time that pension was made payable, and on 
multiple subsequent occasions, the veteran was clearly 
informed in written statements provided him that the amount 
of pension payable was based upon a calculation of total 
income, and that it incumbent upon him to report all income 
from any source immediately upon receipt.  He was further 
notified that failure to immediately and timely report 
receipt of all income from every source could result in 
overpayments, which would be charged against him.  

5.  The RO subsequently discovered through an income 
verification matching system that the veteran had received 
income in the form of investments, stocks, and/or interest 
income from five different sources during calendar year 1998, 
which totaled $6,904.  

6.  This receipt of unreported income in 1998 resulted in the 
veteran having excess income for receipt of any pension, and 
pension was terminated effective in February 1998, but the 
veteran's preexisting award of 20 percent service-connected 
compensation was reinstated, also in February 1998, and the 
retroactive award of compensation offset most of the 
overpayment, reducing it to $972.  

7.  The veteran was at fault in the creation of the 
indebtedness by his failure to immediately and timely report 
the receipt of all income from every source, even though he 
knew or should have known that he had to report the income.  

8.  The VA was not at fault in the creation of the 
indebtedness at issue.  

9.  The veteran's receipt of an overpayment of pension 
benefits constitutes an unjust enrichment to the extent of 
the overpayment, and the veteran's income and assets are 
shown to have been sufficient to permit repayment of the 
overpayment (in $100 per month offsets against compensation) 
without resulting in excessive financial difficulty and 
without significantly compromising his ability to provide 
himself with the basic necessities of life.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $972 would not violate the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA is not applicable 
in appeals regarding waivers of pension overpayments.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, 
in this regard, the Board specifically remanded this appeal 
in March 2004 to provide the veteran with every opportunity 
to provide documentary evidence to substantiate his claim 
that he did not receive interest income or to otherwise 
challenge the calculation of the overpayment at issue in this 
case.  The veteran did not respond.  The veteran has availed 
himself of the opportunity of submitting written statements 
of argument on his behalf, and he provided sworn testimony 
before the undersigned at a hearing in July 2003.  The 
veteran has been provided due process notice of all actions 
taken with respect to the overpayment at issue, he has been 
provided with an accounting of the overpayment calculation, 
and he has been provided the governing laws and regulations 
with respect to the specific overpayment at issue in this 
appeal.  

Moreover, a letter sent to the veteran from the RO, in March 
2004, told him what evidence he needed to submit to 
substantiate his claim and gave him an opportunity to submit 
any additional evidence or arguments in support of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Even 
if VCAA was applied to this case, its notification 
requirements have been satisfied and the veteran has been 
provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Therefore, to decide the appeal would not 
constitute prejudicial error.  

Because it has been determined by the RO that there was no 
willful intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment at issue, it must then be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing the fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

"The fault of the debtor" is the defined to be where action 
or inaction of the debtor contributes to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  So defined, the concept of 
fault does not mean bad faith or fraud, and does not 
contemplate any act of moral turpitude or wrongdoing.  Simply 
stated, any action or inaction of the debtor which 
contributes to creation of the debt constitutes fault.  

Analysis:  The facts in this case are fairly straight 
forward.  In 1979 the veteran was approved for payment of 
20 percent disability compensation.  In 1997, he was found to 
be permanently and totally disabled for VA pension purposes.  
Because the monthly amount of pension payable, based upon the 
veteran's report of receiving only Social Security benefits 
and no other income from any source, exceeded the veteran's 
20 percent disability compensation, the greater benefit of 
pension was approved for payment.  

At the time pension was approved, and on subsequent 
occasions, the veteran was provided documentation which 
clearly and repeatedly informed him that the monthly amount 
of pension payable was computed based upon his receipt of 
income from any source, and that it was absolutely necessary 
that he report the receipt of all income from any source 
immediately upon receipt to avoid the creation of 
overpayments, which could be charged against him if he failed 
to report such income.  

In 2001, through an income verification matching system, the 
RO discovered that the veteran had in fact received five 
separate payments, in calendar year 1998, in the form of 
investments, stocks and/or interest income which totaled 
$6,904.  This amount of income made the veteran ineligible 
for payment of any pension in 1998.  In compliance with 
standard procedures, the RO thus retroactively terminated the 
veteran's entitlement to pension, effective in February 1998, 
this created an overpayment.  However, the RO reinstated the 
veteran's otherwise payable 20 percent service-connected 
disability compensation, also effective in February 1998.  
This substitution of 20 percent compensation instead and in 
lieu of pension payments which had already been made, 
resulted in a reduction of the overpayment to $972.  

With respect to the actual computation of this overpayment, 
the Board would point out that, in response to written 
arguments of the veteran, the RO created an accounting in 
January 2003 which documented how the $978 overpayment was 
created.  This accounting was forwarded to the veteran and is 
a matter or record in the claims folder, and it will not be 
reported, month-by-month, in this decision.  Suffice it to 
say that, at variable monthly rates, the substitution of 
20 percent computation in lieu and instead of the pension 
payments which had already been made from February 1998 
through December 2002 resulted in a net loss to the 
Government of $978 and this retroactive award action resulted 
in the overpayment of $978 being charged against the veteran.  
The veteran responded to this accounting, saying that the 
amount had been recouped and he did not want it taken out 
again.  He did not dispute the computation of the 
overpayment.  

Subsequent to the veteran's notification of the overpayment 
in February 2001, the veteran wrote claiming that the RO's 
recoupment of this overpayment from his compensation benefits 
would create a financial hardship for him.  In March 2001, 
the VA responded that it would collect $100 per month from 
his VA compensation until the overpayment was entirely 
recouped.  The veteran did not then immediately respond.  It 
is clear that the entire overpayment at issue in this appeal 
has long since been recouped.  There are now two additional 
overpayments which are not at issue before the Board.  

In written statements and in testimony before the 
undersigned, the veteran has alternatively argued that he did 
not receive any interest income in 1998, or that he did not 
know that it was necessary that he report such income, and 
that recoupment of this overpayment would constitute a 
financial hardship.  In testimony, the veteran indicated in 
2003 that he received approximately $750 per month from 
Social Security and VA compensation.  From this, he paid $155 
per month in rent, and $500 per month for food.  He did not 
have a car and he did not have any recurrent bills.  He 
indicated that he received medical care at a VA hospital and 
did not have any significant medical expenses.  He also 
testified that the entire overpayment had, by the time of the 
hearing, been repaid by offset from his VA compensation.  

With respect to the principles of equity and good conscience, 
the Board finds that the veteran is solely and exclusively at 
fault in the creation of the overpayment in this case.  
Although advised on multiple occasions that pension was based 
on computation of income, and that it was necessary that he 
immediately report the receipt of all income from every 
source, the veteran failed to report the receipt of what 
apparently was interest or investment income in 1998 totaling 
$6,904.  This was the sole reason for the creation of the 
overpayment in this case, and the veteran is solely at fault.  
There is no evidence nor is there any argument that VA is in 
anyway at fault in the creation of the overpayment.  

Although the veteran has claimed that collection of this 
overpayment would constitute an undue hardship upon him, the 
RO offset $100 of the veteran's monthly VA compensation over 
a period of months until the entire $972 was recouped.  At no 
time has the veteran actually presented clear objective 
evidence that this action in collecting the overpayment by 
offset deprived him of the basic necessities of life.  The 
recoupment of this overpayment has long since been completed 
without evidence of undue hardship of collection being 
presented, and to the extent that all or any amount of this 
overpayment was now waived, the veteran would be unjustly 
enriched to the Government's detriment.  Although offsetting 
an overpayment of pension against an award of compensation 
may partially defeat the purpose of the existing benefit of 
compensation, the evidence on file shows that this was 
accomplished in a fair manner, and in a manner which did not 
place the veteran in a position where he could not provide 
himself with the basic necessities of life.  There is no 
evidence that the veteran changed positions to his detriment 
in reliance upon a granted VA benefit.  

After considering all of the enumerated factors in an equity 
and good conscience determination, the Board concludes that 
waiver of the overpayment of pension benefits in this case is 
not warranted.  Had the veteran not been entitled to a 
substitution of VA compensation in lieu of the overpayment of 
VA pension, the overpayment would have been considerably 
larger.  The evidence on file shows that the Government 
exercised its rights to recoup the $972 at issue in this case 
in a fair and equitable manner which demonstrated moderation 
in the exercise of the Government's rights.  The overpayment 
in this case was properly created, properly calculated, and 
enforced in a fair and equitable manner.  Waiver of all or 
any part of this particular overpayment is not warranted.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $972 is denied.  



	                        
____________________________________________
	Clifford R. Olson
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


